F I L E D
                                                     United States Court of Appeals
                                                             Tenth Circuit
                  UNITED STATES COURT OF APPEALS
                                                            AUG 20 2003
                        FOR THE TENTH CIRCUIT
                                                       PATRICK FISHER
                                                                 Clerk


CARL G. LAVENTURE,

           Plaintiff-Appellant,

     and                                       No. 02-3299
                                       (D.C. No. 99-CV-3281-MLB)
JASON SMITH,                                     (D. Kan.)

           Plaintiff,

v.

ARAMARK CORRECTIONAL
SERVICES, INC.; JOE NEUBAUER,
CEO; DAN JAMESON, Vice
President; JOHN WANNENBURG,
Vice President; BONNY O’NEAL,
Regional Recruiter; GEORGE
VAUGHN, Regional Manager; MIKE
KROLL, Food Service Director;
M. GUSTER, Food Service Director;
GUS HARBOR, Assistant Food
Service Director; (FNU) ROGERS,
Assistant Food Service Director;
J. SIEBERT, Assistant Food Service
Director; CHARLES SIMMONS,
Secretary of Corrections; LOUIS
BRUCE, Deputy Secretary of
Corrections; WILLIAM L.
CUMMINGS, Secretary of
Corrections Designee; LEONARD L.
EWELL, Director of Administration,
Kansas Correctional Industries;
ROBERT D. HANNIGAN, Warden,
Hutchinson Correctional Facility;
STEVE DECHANT, Deputy Warden
of Programs; CARL
CUSHINBERRY, Warden’s
Assistant; CAROLYN BEIER-WIER,
Unit Team Supervisor; M.
VANHOOSE, R. RODRIGUEZ,
B. KIDD, P. JAMES,
M.D. HUGGINS, DIRK A. MOSS,
ROBERT W. GARWOOD,
T. WILLIAMS, GENE RIEMAN,
ALAN HUNGERFORD, RONALD E.
HICKS, C. E. RUDICELL, DON
MOORE, DENNIS HOWARD,
MICHELE BLACKMON, DEBRA K.
MACCONAGHY, K. I. ANDERSON,
A. (NMI) PEREZ, JEFFREY COON,
and PAUL WILSON, HCF Unit Team
Members; JON GRAVES, HCF
Attorney; and KANSAS
DEPARTMENT OF
CORRECTIONS,

               Defendants-Appellees.



                            ORDER AND JUDGMENT


Before TACHA , Chief Judge, BRORBY , Senior Circuit Judge, and        HARTZ ,
Circuit Judge.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is


                                          -2-
therefore ordered submitted without oral argument. This order and judgment is

not binding precedent, except under the doctrines of law of the case, res judicata,

or collateral estoppel. The court generally disfavors the citation of orders and

judgments; nevertheless, an order and judgment may be cited under the terms and

conditions of 10th Cir. R. 36.3.


                                         I.

      Appellant Carl G. LaVenture, a Kansas inmate appearing pro se, brought

this action under 42 U.S.C. § 1983 for himself, and on behalf of inmate Jason

Smith, alleging multiple violations of the inmates’ constitutional rights stemming

from the use by defendant Aramark Correctional Services Inc. (Aramark) of

inmate labor to prepare and serve food. Aramark is a food service business that

has contracted with the Kansas Department of Corrections to provide food to

Kansas inmates. The thrust of plaintiffs’ complaint is that they were forced to

work for Aramark on several occasions, and that neither of them was paid a

minimum wage for the work that they performed. Plaintiffs requested (1) a court

order that the Internal Revenue Service, the Department of Labor, and the

Department of Justice investigate all defendants; (2) back pay; (3) compensatory

damages of $100,000.00 from each defendant; (4) punitive damages of twenty

million dollars; and (5) prosecution of each defendant under a variety of state and



                                         -3-
federal criminal statutes. The district court granted defendants’ motion for

summary judgment on July 19, 2002, leading to this appeal.


                                            II.

       We review the grant of summary judgment de novo, applying the same

standard the district court applied under Federal Rule 56(c).        Chambers v. Colo.

Dep’t of Corr., 205 F.3d 1237, 1241 (10th Cir. 2000). Summary judgment is

warranted “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to

a judgment as a matter of law.” Fed. R. Civ. P. 56(c). “An issue of fact is

‘material’ if under the substantive law it is essential to the proper disposition of

the claim.”   Adler v. Wal-Mart Stores, Inc.,     144 F.3d 664, 670 (10th Cir. 1998).

“[A]n issue of material fact is genuine only if the nonmovant presents facts such

that a reasonable jury could find in favor of the nonmovant.”        Simms v. Okla.

ex rel. Dep’t of Mental Health & Substance Abuse Servs.,        165 F.3d 1321, 1326

(10th Cir. 1999). If the movant carries the initial burden of a prima facie

demonstration of the absence of a genuine issue of material fact and entitlement

to judgment as a matter of law, the nonmovant must “go beyond the pleadings and

‘set forth specific facts’ that would be admissible in evidence in the event of trial

from which a rational trier of fact could find for the nonmovant.”       Adler, 144 F.3d

                                            -4-
at 671 (quoting Fed. R. Civ. P. 56(e)). As always, we construe pro se pleadings

liberally. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).


                                             III.

       At the outset, we address appellees’ contention that this court should not

consider Jason Smith as a proper appellant because he did not file a notice of

appeal or opening brief in this case.     See Aplee. Br. (State of Kansas) at 2 n.1.

A notice of appeal must “specify the party or parties taking the appeal by naming

each one in the caption or body of the notice” of appeal. Fed. R. App. P.

3(c)(1)(A). The notice of appeal here listed “Carl G. LaVenture, et al.” in the

caption and was signed only by LaVenture. While Rule 3(c)(1)(A) allows

attorneys representing more than one party to describe the parties by using a term

such as “et al.,” it does not make a similar allowance for pro se appellants. Rule

3(c)(4) does, however, provide that “[a]n appeal must not be dismissed

for . . . failure to name a party whose intent to appeal is otherwise clear from

the notice.”

       In addition to specifying the party or parties taking the appeal, the notice of

appeal must be signed. “The governing Federal Rules direct that the notice of

appeal, like other papers filed in the district court, shall be signed by counsel or,

if the party is unrepresented, by the party himself.”    Becker v. Montgomery , 532

U.S. 757, 760 (2001). Rule 3(c)(2) permits a pro se appellant to sign on his own

                                             -5-
behalf as well as that of his spouse and his minor children if they were parties to

the underlying action. Because Jason Smith is neither the spouse nor the minor

child of Carl LaVenture, LaVenture’s signature on the notice of appeal is not

sufficient to satisfy the requirement that the notice of appeal be signed by the

party taking the appeal. None of the documents filed in this case indicate an

intent by Jason Smith to appeal and the notice of appeal is signed only by Carl

LaVenture. Accordingly, we conclude that Jason Smith is not a party to this

appeal. 1


                                         IV.

       As to LaVenture’s appeal, we find his arguments without merit. After

review of the entire record in this case, we agree with the district court that

defendants were entitled to summary judgment because LaVenture had not shown

that his constitutional rights have been violated or that he was otherwise entitled

to minimum wage for his work with Aramark. Accordingly, for substantially the




1
      In his reply brief, appellant LaVenture has also requested that fifteen of
the named defendants be dismissed from the case. That request is granted.

                                         -6-
same reasons set forth in the district court’s order dated July 19, 2002, the

judgment of the district court is AFFIRMED.


                                                     Entered for the Court



                                                     Harris L Hartz
                                                     Circuit Judge




                                          -7-